DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 20180111459, hereinafter referred to as “Xu”). 
Regarding claim 1, Xu discloses a clamping device (Figs 2 and 3, clamp system 40) for securing components to aircraft structures (interpreted as an intended use feature in the preamble, thereby does not further particularly limit or define the structure of the clamping device), the clamping device (40) having a length (Figs 2 and 3, length can be defined from edge of first end 70 of the second clamp frame 60, extending to edge of second end 64 of the first clamp frame 58), the clamping device (40) comprising: a first member (Figs 2, 3, 6, first clamp frame 58) having a plurality of adjustment slots (perpendicularly configured recesses/slots in between teeth 66 at end 62 of first clamp frame 58), a ball end (Figs 2 and 3, because the teeth 68 are much larger teeth than teeth 66, and have rounded/semi-spherical tips, thus second end 64 of 58 appears to be “ball-shaped”, thereby ball-end), a slot end (end 62 with slots in between teeth 66), and an axis (Figs 5 and 6, extending axis/direction of 58 parallel to that of 60), the adjustment slots (slots/recesses between teeth 66 of 58) perpendicularly oriented to the axis of the first member (slots between teeth 66 are perpendicular to extending axis of 58) and disposed at the slot end (slots between 66 are at end 62); a second member (Figs 2, 3, 5 and 6, a second clamp frame 60) having a first portion (Figs 2, 5 and 6, portion of clamp frame 60 including end 70 with teeth 74 and middle section of clamp frame 60 with aperture 77), a second portion (Figs 2, 5 and 6, portion of clamp frame 60 including end 72 with teeth 76), the first member (58) communicating with the second member (60, note: 58 communicating with 60 at both ends thereof via respective teeth and recesses, shifting in engagement positions thereof, according to the desired dimensional requirement) such that the length of the clamping device can be lengthened or shortened (due to the elongated aperture 77, see Figs 5 and 6, alongside the presence of multiple adjacent teeth for both clamp frames 58 and 60, overall length of clamp assembly (along extending direction of 58 and 60, respectively) can be adjusted according to particular needs), the first portion (Figs 2, 5 and 6, portion of clamp frame 60 including end 70 with teeth 74 and middle section of clamp frame 60 with aperture 77) having a stop end (first end 70 with teeth 74) and a finger (due to the elongated shape of the aperture 77, finger-like segments are formed in the middle part of 60), the stop end (end 70 with teeth 74) perpendicularly disposed to the finger (middle portion of 60 divided by aperture 77 is extending horizontally in Fig. 5, while stop end 70 with teeth 74 are extending vertically in view of Figs 2, 3 and 6), the second portion (Figs 2, 5 and 6, portion of clamp frame 60 including end 72 with teeth 76) having a pivot end (last  tooth 76 at end of 72) that fits into any one of the plurality of adjustment slots (Fig. 2, any one of the recesses between teeth 68 at end 64 of first clamp frame 58); a tightening screw (fastener 61, i.e. screw, see [0018] line 6) for attaching the first member to the second member (Fig. 2, screw 61 attach 58 to 60), the first portion and the second portion each having a corresponding tightening screw slot for accepting the tightening screw and allowing the clamping device to be adjusted such that it allows clamping onto an existing aircraft structure (Figs 2, 5 and 6, portion of clamp frame 60 including end 70 with teeth 74 and middle section of clamp frame 60, and portion of clamp frame 60 including end 72 with teeth 76, each has corresponding portion of elongated  aperture 77 for accepting screw 61 and allowing clamp system 40 to be adjusted lengthwise, in view of horizontal direction in Fig. 5, allowing clamping onto existing rail 20 and/or truck wall 22 structures) via the ball end, the stop end, and the finger (ball end 64 of 58, first end 70 of 60 (stop end), and finger is at middle of 60). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20180111459, hereinafter referred to as “Xu”) in view of Marcelo Hochudt online article “Engineering coatings found in aircraft industry” dated 12/15/2014, hereinafter referred to as “Hochudt”).
Regarding claim 2, Xu fails to disclose wherein the first member and second member includes a coating for preventing surface damage to the aircraft structure.  
However, Hochudt teaches aircraft components, fasteners and structures includes a coating for preventing surface damage to the aircraft structure (page 1, lines 1-8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Xu and Hochudt, and modify the clamp of Xu to have a coating on members thereof for preventing surface damage for aerospace applications based on the rationales as discussed in Hochudt of preventing various corrosions for aircraft industry. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spencer US 20190118629 discloses a mounting clamp assembly for a vehicle.  Conil CA 2868782 discloses a clamp assembly with pivot element and screw.   Kalman US 20140090211 discloses a clamp with first and second clamp members with a screw, a slot, a ball end and a pivot end configured for adjustable clamped sizes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DING Y TAN/
Examiner, Art Unit 3632     
/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632